In the judgment of the court in Bank in this case, it was directed that the costs should be allotted one-half to the appeals of Mrs. Hutton, and one-half to those of the Continental Building and Loan Association, the former to be paid by the respondents, including the appellant Chandler, in amounts proportionate to their respective claims, the latter by the respondents — excluding the appellant Chandler — in the same proportions. I.H. Holt should also have been excluded with Chandler. The judgment is therefore modified in this respect, and Mrs. Hutton will be allowed to recover the costs allotted to her, in the proportions stated, against the respondent cross-complainants named in her notice of appeal; and the Continental Building and Loan Association, the costs allotted to it against the respondent cross-complainants, named in its notices of appeal, with the exception of the cross-complainants Chandler and Holt, as to whom its appeal has in effect failed. *Page 140 
The following is the decision rendered in Department Two, May 19, 1900: